Citation Nr: 1142939	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a psychiatric disability, including as secondary to the Veteran's already service-connected disabilities. 

4.  Entitlement to service connection for a right hip disability. 

5.  Entitlement to a compensable evaluation for right ureteral calculus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from June 1989 to December 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  That decision concluded that new and material evidence had not been submitted to reopen the claims for service connection for a left knee disorder and low back disorder.  In addition, the RO denied service connection for right hip and psychiatric disabilities, and confirmed and continued the noncompensable evaluation in effect for right ureteral calculus.  The Veteran filed a timely appeal to the Board of Veterans' Appeals (Board). 

The Board remanded these issues in May 2010.  The remand directives have since been completed and the case is returned to the Board for final adjudication.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND section below and is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed rating decision dated in August 1993 denied service connection for a left knee disability and for a low back disability on the basis that no such current disabilities existed.

2.  Although the evidence received since the August 1993 denial of service connection for a left knee disability was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of that last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  Although the evidence received since the August 1993 denial of service connection for a low back disability was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of that last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran's current right hip musculoskeletal strain is not causally connected to his 1991 in-service automobile accident or to any other aspect of his active service. 

5.  For the period prior to December 11, 2008 and from June 7, 2010, the evidence of record shows that the Veteran's right ureteral calculus is not manifested by occasional attacks of colic, is not infected, does not require catheter drainage, and does not require diet therapy, drug therapy or invasive or non-invasive procedures more than two times a year.

6.  For the period from December 11, 2008 through June 6, 2010, the Veteran's right ureteral calculus manifested by the formation of a kidney stone requiring emergency room treatment, but which passed without complication and without further complaints; frequent attacks of colic were not shown during this period.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim of entitlement to service connection for a left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has not been received and the claim of entitlement to service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for establishing service connection for a right hip disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2011).

4.  For the period prior to December 11, 2008, the criteria for a compensable rating for right ureteral calculus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.115b, Diagnostic Codes 7509, 7510 (2011). 

5.  For the period from December 11, 2008 through June 6, 2010, the criteria for a 10 percent rating for right ureteral calculus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.115b, Diagnostic Codes 7509, 7510 (2011). 

6.  For the period from June 7, 2010, the criteria for a compensable rating for right ureteral calculus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.115b, Diagnostic Codes 7509, 7510 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in letters dated in November 2004, July 2005, and May 2010, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, for a higher rating, and to reopen previously denied service connection claims.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The 2004 and 2010 letters also informed the Veteran was also informed of the reason for the prior denial of service connection for the left knee and low back, as well as the type of evidence needed to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Concerning the claim for an increased rating, the November 2004 letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  In the May 2010 letter, the Veteran was advised of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The May 2010 letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The Veteran's claims were last readjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records, and VA examination reports.  
 
The Board also notes that actions requested in the prior remand with respect to the claims being decided have been undertaken.  Indeed, corrective VCAA notice to include the request for information on treatment providers was issued in May 2010, VA medical records were obtained, and VA medical examinations were conducted.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Petition to Reopen Previously Denied Claims 

The Veteran's claims of entitlement to service connection for a left knee disability and for a low back disability were last denied by way of an August 1993 rating decision.  The Veteran did not appeal the 1993 rating decision, so it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  In October 2004, the Veteran submitted a statement in which he claimed that service connection is warranted for his left knee and lower back.  Thus, the Veteran is attempting to reopen two previously denied claims.  New and material evidence is required to reopen these claims. 

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

      Left Knee

Service connection for a left knee injury was denied in August 1993 because there was no disability confirmed by examination at the time of the rating.  The evidence of record at that time included service treatment records, post-service VA outpatient records and VA examination reports.  Service treatment records do confirm complaints of left knee pain in service in 1987, which was described as having a duration of three weeks.  In April 1988, he again reported left knee pain associated with jump school.  Examination and x-ray, however, revealed no abnormality.  A

 VA examination in July 1988 was negative as to any diagnosis related to the left knee.  Service treatment records also show that the Veteran was in an automobile accident during his secondary period of service, in September 1991.  There were no complaints related to the left knee at the time of that accident, and another left knee x-ray following reported knee pain was negative in October 1991.  A VA examination in June 1993 diagnosed left knee arthralgia secondary to degenerative changes.  However, no x-ray was conducted at that time and the musculoskeletal examination was normal.  

Evidence received since August 1993 includes VA outpatient treatment records.  The Board reviewed these records meticulously in an effort to find evidence of a current left knee disability.  Unfortunately, no such evidence exists.  A September 2004 VA outpatient note lists "knee pain" in the assessment/diagnosis section, but the narrative portion of the report confirms that the Veteran has "chronic right knee pain."  There is no mention of the left knee.  A March 2006 report generally describes joint pain in the knee, neck, shoulder, and elbow.  The diagnosis is joint pain.  There is no specificity in this report as to which knee, and there is no diagnosis related to the left knee at this time.  In fact, in the eighteen years since the August 1993 rating decision, there is no evidence whatsoever of treatment related to a particular left knee disability at any time.  Although there is new evidence added to the claims folder since 1993, there is no evidence establishing a current left knee diagnosis.  As such, this evidence does not present a reasonable possibility of substantiating the Veteran's claim.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a left knee disability does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a), and the claim for service connection for a left knee disability is not reopened.


      Low Back

Service connection for a low back injury was denied in August 1993 because the service treatment records revealed no low back injury and a low back injury was not shown by the evidence of record.  The evidence of record at that time included service treatment records, post-service VA outpatient records and VA examination reports.  Service treatment records are completely silent as to any symptoms related to the back.  The Veteran was in an automobile accident during service, in September 1991, but there is no mention of any injury related to the back at that time.  The service treatment records are simply devoid of evidence of a back disorder.  A VA examination in June 1993, two years following the Veteran's discharge resulted in a diagnosis of low back pain, which the examiner characterized as "lumbar strain versus degenerative changes."  However, no x-ray was taken at that time and the Veteran the musculoskeletal examination was noted to be normal with no limitation in any joints.  The Veteran's claim was denied because a low back injury was not shown by the evidence of record.  Again, the Veteran did not appeal this finding and the decision became final.

Evidence received since August 1993 includes VA outpatient treatment records.  The Board reviewed these records meticulously in an effort to find evidence of a current low back disability.  Unfortunately, no such evidence exists.  The only mention of a back disability since August 1993 is the Veteran's October 2004 statement raising the claim. The Veteran simply stated that he wished for service connection for "lower back condition caused from the car accident while on active duty."  He gave no specifics of his symptoms and suggested no diagnosis, but merely stated his claim and indicated he was in an automobile accident in service, a fact which was established at the time of the August 1993 rating decision.  In any event, there is no evidence in the claims folder to establish that the Veteran is competent to render a medical diagnosis and his lay contention that he has a low back condition due to service is not new and material evidence.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (noting that new and material evidence requirement is not satisfied by the veteran's own unsubstantiated opinion as to medical matters).  Here, the record is devoid of evidence of a current low disability and no new evidence has been added to the claims folder since 1993 to establish this fact.  

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a low back disability does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a) and the claim for service connection for a low back injury is not reopened.  

II.  Service Connection-Right Hip 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.   Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

The Veteran is also seeking to establish service connection for a disability of the right hip, which he contends was caused by an in-service automobile accident.  See October 2004 claim.  A review of his service treatment records reveals that the Veteran was in an automobile accident in September 1991.  The medical report taken at the time of the accident notes that the Veteran injured his left shoulder and struck his head.  There is no mention of the right hip at all in the report.  The remaining service treatment records are also devoid of treatment related to the right hip.  

A June 1993 VA examination, following service, mentions many joint problems including left knee, left shoulder, low back, and right elbow. There is no mention anywhere in the report of right hip symptoms or a diagnosis.  Hip pain was first reported in September 2004, according to the VA outpatient records.  The Board observes that this is more than ten years following the Veteran's discharge from service.  There was at the time, however, no diagnosis reported related to the hip pain.  

In June 2010, following the Board's remand, the Veteran was afforded a VA examination to assess the nature and etiology of any potential current right hip disorder.  The examiner accurately noted that the claims folder is silent as to right hip injury.  The examiner noted the Veteran's report of being in a seat restraint at the time of the accident and hitting his hip against the seat.  The Veteran did confirm that he received no treatment at that time.  Physical examination in June 2010 revealed mild discomfort in the right iliac crest, with no discomfort or tenderness in the right hip joint.  The examiner assessed this as right hip musculoskeletal strain, but went on to say that this disability is not caused by his 1991 motor vehicle accident, or by any other event of service.  The basis for this opinion was the complete lack of evidence showing any symptoms of the right hip during military service.

There is no additional evidence addressing this disorder.  Thus, at no time during the course of this appeal does the evidence show that the Veteran has a current hip disability that is causally connected to his active service, including the 1991 in-service automobile accident.  Moreover, the fact that the Veteran did not mention any hip problems on the VA general medical examination in 1993 and that his post-service treatment records do not reflect any hip complaint until 2004 weighs against a finding of symptoms existing since his accident in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence).  Accordingly, there is no basis to find that service connection is warranted for the Veteran's right hip musculoskeletal strain.

To the extent that the Veteran himself believes that his current disability is connected to the in-service automobile accident, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis or etiology of a hip disorder is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the medical evidence demonstrates that the Veteran's current right hip disability is less likely than not related to the 1991 in-service automobile accident, or otherwise related to service.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

For the reasons set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for a right hip disability.

III.  Increased Rating-Right Ureteral Calculus 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

The Veteran's noncompensable rating for right ureteral calculus is assigned Diagnostic Code 7510, which are the rating criteria for ureterolithiasis.  The rating code instructs the Board to rate this as hydronephrosis, except for recurrent stone formation requiring one or more of the following: 1) diet therapy; 2) drug therapy; and 3) invasive or non-invasive procedures more than two times per year.  Hydronephrosis is rated under Diagnostic Code 7509.  A 10 percent rating requires a showing of an occasional attack of colic, not infected and not requiring catheter drainage.  For a 20 percent rating, there must be frequent attacks of colic, requiring catheter drainage.  For the maximum 30 percent rating, the evidence must establish frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  38 C.F.R. § 4.115b.

The Veteran's entire available medical history was reviewed by the Board.  Service connection was awarded in 1993 as the Veteran was noted to have passed a right ureteral stone in service, but because no residuals were found, a noncompensable rating was assigned.  In particular, the in-service October 1991 diagnosis was right distal ureteral calculus.  

In his October 2004 claim for an increase, the Veteran reported that he had three kidney stones since service, and he suggested this worsening warrants a compensable rating.  A review of the record does not show these additional bouts of kidney stone.  A March 2005 VA examiner recorded the Veteran's report that he was last hospitalized for this "five to eight years ago."  

Private treatment records submitted in support of this appeal do show the treatment described by the Veteran.  For example, an August 1996 record shows that the Veteran had renal ureteral colic at that time.  

VA outpatient records reveal that late on December 11, 2008 he presented to the emergency room complaining of right flank pain.  During the course of treatment he noted a history of intermittent flank pain for the past week.  He underwent a CT scan of the abdomen which revealed a 3 mm renal stone at the left ureteropelvic junction.  Apparently a catheter was inserted at some point, but he was discharged early December 12, 2008.  The assessment was kidney stone.  He was discharged with Percocet for pain.  The subsequent treatment records reveal no further complaints a kidney stone, renal colic, or for any other related ailment.  

In June 2010, following the Board's remand, the Veteran was afforded a new VA examination.  In this report, December 2008 VA treatment for a "mild right hydroureteronephrosis due to an obstructing calculus at the right UVJ" was noted.  The examiner confirmed that the Veteran passed the kidney stone at that time and that, at the time of the examination, the Veteran confirmed no further recurrence of right ureteral calculus, flank pain, hesitancy, or dysuria.  Thus, the VA examiner's diagnosis was right ureteral calculus, resolved, no other residual.

The objective findings include one episode of a kidney stone during December 11 to 12, 2008.  At the June 7, 2010 VA examination, no further complaints or findings related to the December 2008 kidney stone were present.  Accordingly, the Board finds that for the period from December 11, 2008 through June 6, 2010 a 10 percent rating for right renal calculus is warranted.  A higher rating is not warranted for that period as the kidney stone was treated for a period of a few hours on December 11 and 12, 2008, which passed without complication and with no residual symptoms noted.  While he apparently had a catheter inserted at that time, he has not had frequent attacks of colic during this period.  Accordingly, his symptomatology more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7509 rather than a higher rating under that code.

For the periods prior to December 11, 2008 and from June 7, 2010 a compensable rating is not warranted.  The record does not reflect occasional attacks of colic or kidney stones during this period.  Indeed, prior to December 2008, his last attack had been in the 1990s, and there have been no attacks since his December 2008 emergency room visit.  Additionally, the record does not show the Veteran is on diet or drug therapy for renal stone formation, and during the entire course of the appeal there was only one procedure (the apparent catheterization during his emergency room visit).  Accordingly, the evidence does not reflect invasive or noninvasive procedures occurring at least twice a year.  Thus, the preponderance of the evidence is against a compensable evaluation for right ureteral calculus for the period prior to December 11, 2008 and from June 7, 2010.  38 C.F.R. § 4.115b, Diagnostic Codes 7509, 7510.  

The Board has also considered whether the Veteran's right ureteral calculus presents an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted. 

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence not having been received sufficient to reopen the claim of entitlement to service connection for a left knee disability, the benefit sought on appeal is denied.

New and material evidence not having been received sufficient to reopen the claim of entitlement to service connection for a low back disability, the benefit sought on appeal is denied.

Entitlement to service connection for a right hip disability is denied. 

For the period prior to December 11, 2008, entitlement to a compensable evaluation for right ureteral calculus is denied.

For the period from December 11, 2008 through June 6, 2010, entitlement to a 10 percent evaluation for right ureteral calculus is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the period from June 7, 2010, entitlement to a compensable evaluation for right ureteral calculus is denied.



REMAND

While further delay is regrettable, the Board finds that addition action is required concerning the claim for service connection for a psychiatric disorder.

In this regard, the Board notes that the May 2010 Remand indicated that the Veteran should be afforded a supplemental statement of the case which included the "relevant laws pertaining to establishing service connection on a secondary basis".  (Emphasis in original).  However, the August 2011 supplemental statement of the case did not provide the relevant laws (i.e. 38 C.F.R. § 3.310).  It does not appear that the Veteran has ever been provided the pertinent regulation concerning his claim for secondary service connection.  

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed above, the case must be returned to the AMC/RO.

Issue the Veteran and his representative a supplemental statement of the case on the issue of service connection for a psychiatric disorder which includes the relevant law pertaining to establishing service connection on a secondary basis (i.e. 38 C.F.R. § 3.310).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


